NIX, Presiding Judge:
Plaintiff in Error, J. C. West, was charged in the District Court of Carter County with the crime of Burglary Second Degree, and was sentenced to Five Years in the penitentiary. From that judgment and sentence he has appealed to this Court.
This cause was filed in this Court on April 6, 1966. A brief from plaintiff in error was due within Thirty Days. None was filed, and the State filed a Motion to Dismiss. This Motion was set for hearing four times, and stricken at the request of counsel for plaintiff in error. The fifth time, the Court submitted the motion without oral argument. On November 17, 1966, this Court overruled the Motion to Dismiss filed by the State, and granted the plaintiff a final thirty days to file said brief. None was received, and on December 29, 1966, this cause was summarily submitted for examination for fundamental error only in accordance with Rule 6 of this Court. See, Ashby v. State, Okl.Cr., 406 P.2d 1007; and Fryar v. State, Okl.Cr., 385 P.2d 818. Counsel forwarded a brief to this Court during the month of March, 1967, some three months after it had been submitted. This has been considered by the Court, however, we do not feel any of the points raised are sufficient to cause a reversal.
 We have thoroughly reviewed this record, and are of the opinion that defendant was afforded a fair trial, and that the evidence is sufficient to support the verdict of the jury; and that the record is free from fundamental error.
The judgment and sentence is thereby affirmed.
BUSSEY and BRETT, JJ., concur.